889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.William O. BERTELSMAN, Judge, Defendant-Appellee.
No. 89-3705.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1989.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD SUHRHEINRICH, District Judge*

ORDER

2
Plaintiff May moves to reconsider this court's order denying May's motion to hold briefing in abeyance.  He also moves to certify questions to the Supreme Court.  May appeals pro se from the district court's order denying May's motion to vacate and amend the district court's "judgments" in this civil rights case.  42 U.S.C. Secs. 1981, 1982, 1983, 1985(3), and 2000e-2(a) (1982).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit, for consideration of a jurisdictional defect.


3
May's motion to vacate and amend the district court's "judgments" is actually a motion concerning interlocutory orders of the district court.  The court has not yet entered final judgment in this case.  Federal courts of appeal do not have jurisdiction over interlocutory orders.  28 U.S.C. Sec. 1291 (1982);  Oak Constr.  Co. v. Huron Cement Co., 475 F.2d 1220, 1221 (6th Cir.1973) (per curiam).  Therefore, this court lacks jurisdiction over the appeal.


4
This court previously remanded the case to the district court for additional proceedings.  Since that time, May has filed numerous notices of appeal from nonappealable orders.  This panel strongly condemns May's pattern of abusive litigation.


5
The motions for reconsideration and to certify questions are denied.  The appeal is dismissed sua sponte for lack of jurisdiction under Rule 9(b)(1), Rules of the Sixth Circuit.  The clerk's office will issue the mandate in this case immediately upon the receipt of this order.  The clerk's office is also directed to refuse any further filings on non-final orders or decisions in this case.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation